CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.





AMENDMENT 3
TO
SUPPLEMENT A
TO
MASTER PROFESSIONAL SERVICES AGREEMENT


This Amendment 3 to Supplement A (“Amendment 3 to Supplement A”) is entered into
effective September 1, 2013 (the “Amendment 3 to Supplement A Effective Date”)
by and between CoreLogic Solutions, LLC, a California limited liability company,
with principal offices at 40 Pacifica, Suite 900, Irvine, CA 92618 formerly
known as CoreLogic Real Estate Solutions, LLC (“CoreLogic”), and Cognizant
Technology Solutions U.S. Corporation, a Delaware corporation having a principal
place of business at 500 Frank W. Burr Blvd., Teaneck, New Jersey 07666
(“Supplier”) (collectively, the “Parties” and each, a “Party”).
This Amendment 3 to Supplement A is entered into pursuant to and subject to that
certain Supplement A dated as of August 17, 2011 as previously amended
(“Supplement A”) and the Master Professional Services Agreement (“Master
Professional Services Agreement” or “MPSA”) dated as of August 17, 2011 by and
between the Parties, the terms of which, except as may be expressly modified or
excluded herein, are incorporated herein by reference.
RECITALS
WHEREAS the Parties have agreed to reclassify certain resources (including
modifying associated Charges) and to modify certain service descriptions under
certain Schedules to Supplement A; and


WHEREAS the Parties desire to document such reclassification of resources and
modification of service descriptions as set forth in this Amendment 3 to
Supplement A.


AGREEMENT


NOW THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:


1.
Section 1.5 of Schedule A-2 is modified by adding below new schedule details:



Schedule A-2.11            TSG Dorado Software Support (ITO) Services


2.
Schedule A-4.1 is modified by (i) adding a new line 24 (A-2.11 TSG Dorado
Software Support (ITO) Services) as set forth below, (ii) deleting line 19
(A-2.7 Corporate Software (ITO) Services) and replacing it with (A-2.7 Corporate
Software (ITO) Services) set forth below, and (iii) deleting line 22 (A-2.9 Data
and Analytics Software Support (ITO) Services) and replacing it with (A-2.9 Data
and Analytics Software Support (ITO) Services) set forth below :

Schedule
Service Area
Activity Category
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
A-2.7
Corporate Software (ITO) Services
Software & Development
***
***
***
***
***
***
***
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
***
***
***
***
***
***
***
A-2.11
TSG Dorado Software Support (ITO) Services
Software & Development
***
***
***
***
***
***
***



3.
Schedule A-4.2 is modified by (i) adding a new line 24 (A-2.11 TSG Dorado
Software Support (ITO) Services) as set forth below, (ii) deleting line 19
(A-2.7 Corporate Software (ITO) Services) and replacing it with (A-2.7 Corporate
Software (ITO) Services) set forth below, and (iii) deleting line 22 (A-2.9 Data
and Analytics


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.



Software Support (ITO) Services) and replacing it with (A-2.9 Data and Analytics
Software Support (ITO) Services) set forth below :


Schedule
Service Area
Activity Category
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
A-2.7
Corporate Software (ITO) Services
Software & Development
***
***
***
***
***
***
***
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
***
***
***
***
***
***
***
A-2.11
TSG Dorado Software Support (ITO) Services
Software & Development
***
***
***
***
***
***
***



4.
Schedule A-4.3 is modified as follows:



(i)
Add a new line 23 (A-2.11 TSG Dorado Software Support (ITO) Services) of the
“Rate Per Month” tab as follows:



Schedule
Service Area
Activity Category
Monthly FTE Rates
A-2.11
TSG Dorado Software Support (ITO) Services
Software & Development
***



(ii)
Add a new line 23 (A-2.11 TSG Dorado Software Support (ITO) Services) of the
“Rate Per Hour” tab as follows:



Schedule
Service Area
Activity Category
Hourly FTE Rates
A-2.11
TSG Dorado Software Support (ITO) Services
Software & Development
***



5.
New schedule A-2.11 annexed hereto as Exhibit 1 is created to support TSG Dorado
Software Support (ITO) Services to be performed by supplier.



6.
Capitalized terms used without definition have the meanings ascribed to them in
the Supplement A and the MPSA.



7.
All other terms of Supplement A remain in full effect.




CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.







IN WITNESS WHEREOF, the Parties have caused this Amendment 3 to Supplement A to
be executed by their respective duly authorized representatives as of the
Amendment 3 to Supplement A Effective Date.
CORELOGIC SOLUTIONS, LLC
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION
By: ___/s/ Elaine Wells__________________  _
By:____/s/ T. Jai Kumar____________________
Title:____VP SSVM           _______________   
Title:___Client Partner______                     _____
Date:____2/19/14__________________            
Date:____2/19/14_           ___________________










CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 3





--------------------------------------------------------------------------------





Exhibit 1


 






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011






Supplement A
Mortgage Support Services
Revisions Effective September 1, 2013








Schedule A-2.11
Technology Solution Group Software Support (ITO) Services




















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.






--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.















Schedule A-2.11
Technology Solution Group Software Support (ITO) Services
1.
INTRODUCTION



1.1.
Agreement. This Schedule A-2.11 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated September 1,
2013.



1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.



1.3.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.



1.4.
Purpose. This Schedule describes the Technology Solution Group software business
process services (the “Technology Solution Group Software Support (ITO)
Services” also referred as CoreLogic-Dorado in some part of this document) to be
performed by Supplier in accordance with the Agreement and the Supplement.



1.5.
Assistance, Coordination and Support. Certain activities described in this
Schedule will require assistance, coordination and/or support by CoreLogic. 
CoreLogic will provide such assistance, coordination and/or support in
accordance with the Policy and Procedures Manual or as otherwise agreed by
CoreLogic.



2.
OVERVIEW OF TECHNOLOGY SOLUTION GROUP SOFTWARE SUPPORT SERVICES



(a)
With respect to the Technology Solution Group Software Support Services,
Supplier’s responsibilities will include providing the following types of
Services (as further described in this Schedule):

(i)
Elaboration

(ii)
Estimation

(iii)
Construction

(iv)
Transition

(v)
Testing

(vi)
Deployment

(vii)
Operational support and maintenance

(viii)
Sprint Management

(ix)
IT Infrastructure Management



(b)
Supplier will provide support for multiple product platforms including ***
implementations.



3.
PROVIDE SOFTWARE SUPPORT FOR ***, *** AND ***



3.1.
Process Overview- ***,




CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 5





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(a)
The “*** software support” Core Function will require Supplier to manage and
support the *** software. *** is a Loan Origination System for Mortgage Lenders
which has customized implementation for ***, ***, ***, and ***. The *** platform
is supported by resources with significant domain knowledge that are proficient
in *** and ***. Certain activities described in this Core Function will require
participation, assistance, coordination and/or support by CoreLogic.  CoreLogic
will provide such assistance, coordination and/or support in accordance with the
Policy and Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Technology and Tools. Supplier will use the following tools and systems to
provide the Services associated with this Core Function:

(i)
***.

(c)
Development Methodology. Supplier will use the following development methodology
to provide the Services associated with this Core Function.

(i)
*** and ***



3.2.
Process Overview - ***



(a)
The “*** software support” Core Function will require Supplier to manage and
support the *** software. *** is a Transaction Management platform built to
provide integration with ***’s ***. It provides high availability and managed
connectivity of vendor services to a set of entitled clients. Management of
Client Transactions is performed through Rich Internet Application designed for
the clients and customer support group. The *** platform is supported by
resources with significant domain knowledge that are proficient in *** and ***
technologies. Certain activities described in this Core Function will require
participation, assistance, coordination and/or support by CoreLogic.  CoreLogic
will provide such assistance, coordination and/or support in accordance with the
Policy and Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Technology and Tools. Supplier will use the following tools and systems to
provide the Services associated with this Core Function:

(i)
***.



(c)
Development Methodology. Supplier will use the following development methodology
to provide the Services associated with this Core Function.

(i)
*** and ***



3.3.
Process Overview - ***

(a)
The “*** software support” Core Function will require Supplier to manage and
support the *** software. *** is an Application Integration platform which
provides a vendor integration platform for the CoreLogic’ s *** platform. The
*** platform is supported by resources with significant domain knowledge that
are proficient in *** and *** technologies. Certain activities described in this
Core Function will require participation, assistance, coordination and/or
support by CoreLogic.  CoreLogic will provide such assistance, coordination
and/or support in accordance with the Policy and Procedures Manual or as
otherwise agreed by CoreLogic and Supplier.

(b)
Technology and Tools. Supplier will use the following tools and systems to
provide the Services associated with this Core Function:

(i)
***.


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 6





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(c)
Development Methodology. Supplier will use the following development methodology
to provide the Services associated with this Core Function.

(i)
*** and ***



3.4.
ELABORATION

(a)
This Core Function will require Supplier to interact with CoreLogic Dorado
Engineering to gather and refine Activity specifications for workflow,
data-model, activities, and integrations in project areas

3.5.
ESTIMATION

(a)
This Core Function will require Supplier to manage and conduct any activities
necessary to estimate the cost, time and effort required for such project.
Supplier’s responsibilities include the following:

(i)
Estimate and provide to CoreLogic the cost, timeline and level of effort
required for a project based on requirements provided by CoreLogic

(ii)
Review and re-work (as appropriate or as requested by CoreLogic) such estimate
and provide such estimate to CoreLogic for its approval and distribution to the
applicable CoreLogic Personnel



3.6.
CONSTRUCTION

a)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop the coding associated with such software development
project. The supplier will provide engineering services to complete CoreLogic
Dorado requested construction deliverables. With respect to proposed software,
Supplier will perform the following activities as directed by CoreLogic with
respect to such software:



(i)
Analyze and understand requirements documents

(ii)
Deliver unit tested code checked into CoreLogic Dorado’s software repository as
per the specification document

(iii)
Supplier will be required to close bug reports after performing a fix; entering
time sheets for reporting;

(iv)
Ensure unit and integration testing on the completed/delivered code.

(v)
Understand coding standards and prepare development in accordance with CoreLogic
Standards

(vi)
Develop applicable application code consistent with requirements and design
documents

(vii)
Develop all applicable application/data interfaces

(viii)
Perform code review

b)
Supplier will not be responsible for general full system QA, Production
Deployment, Business requirement gathering or Business requirement
documentation.



3.7.
TRANSITION

(a)
This Core Function will require Supplier to provide engineering services to
complete CoreLogic Dorado requested transition deliverables. Supplier’s
responsibilities include:


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 7





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













i)
Develop all applicable training materials and documentation for deployment,
operation, support and maintenance

ii)
Document lesson learned

iii)
Supplier will participate in task reviews as called by the CoreLogic Dorado
Project Managers



3.8.
TESTING

This Core Function will require Supplier to conduct and manage any activities
necessary to perform testing of the proposed software associated with such
software development project.
(a)
Supplier’s responsibilities in unit testing for applicable Software include:

(i)
Create unit test

(ii)
Rework such test cases as directed by CoreLogic and submit such reworked test
cases to CoreLogic for approval

(iii)
Upon approval by CoreLogic, execute such unit test cases and provide results to
CoreLogic for sign-off

(iv)
Perform remediation for issues identified during system testing

(b)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform integrated testing associated with such software
development project. Supplier’s responsibilities in integrated testing for
applicable software include:

(i)
Perform smoke and sanity testing

(ii)
Prepare integration test cases as required by CoreLogic and submit such test
cases to CoreLogic for review

(iii)
Rework such test cases as directed by CoreLogic and submit such reworked test
cases to CoreLogic for sign-off

(iv)
Upon approval from CoreLogic, conduct functional testing, bug testing and bug
validation

(v)
Perform remediation for issues identified during system testing

(c)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform system testing associated with such software development
project. Supplier’s responsibilities in system testing include:

(i)
Conduct applicable system testing as requested by CoreLogic

(ii)
Conduct applicable co-existence, regression and compatibility test

(iii)
Based upon such testing, prepare system test report and provide such report to
CoreLogic

(iv)
Perform remediation for issues identified during system testing or as requested
by CoreLogic

3.9.
DEPLOYMENT

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to deployment of such proposed software into a development area.
Supplier’s responsibilities in deployment in to development area include:




CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 8





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(i)
Prepare and push development continuous build for applications approved by
CoreLogic for deployment and submit such build to CoreLogic for review and
signoff. Revise such build as requested by CoreLogic.



3.10.
SPRINT MANAGEMENT

(a)
Supplier will perform sprint management activities as required/requested for
individual projects described below

(i)
*** implementation

(ii)
*** integration

(iii)
*** implementations

(b)
The applicable Core Functions include planning the time period in which software
development occurs on a specified set of backlog items (a “Sprint”).
Responsibilities in sprint planning include:

(i)
CoreLogic will develop stories for a Sprint that are complete with respect to
product and release theme, understood by the team, and have been validated by
the detailed acceptance criteria

(ii)
Supplier will prioritize and select the highest priority stories for such Sprint
based on criteria provided by CoreLogic

(iii)
Supplier will identify, estimate and develop tasks for selected user stories
prior to execution of such Sprint; review tasks with applicable CoreLogic
Personnel prior to Sprint execution

(iv)
Supplier will add incidents/defects not handled during such Sprint to the
applicable product backlog

(v)
CoreLogic will update product backlog and ensure all features not done during
the Sprint are added back to the product backlog

(vi)
During the execution of a Sprint, Supplier will continuously work with the
applicable product owner to review, plan and estimate future work in the product
backlog

(c)
With respect to the applicable Core Functions, Supplier will conduct and manage
any tasks necessary to complete Sprint execution and release, including the
following:

(i)
Conduct daily synchronization meetings with the team associated with such Sprint
(a “Scrum Team”)

(ii)
Ensure developer environment is ready for execution of such Sprint with all
third-party tools configured, in accordance with CoreLogic guidelines

(iii)
Use continuous integration framework in place, in accordance with CoreLogic
guidelines

(iv)
Use CoreLogic specified build automation in place

(v)
Complete design analysis per the applicable user story or theme in accordance
with CoreLogic design requirements; provide such design to CoreLogic for review
and make any revisions as requested by CoreLogic


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 9





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(vi)
Develop unit test cases for the stories to be developed and utilize test cases
during testing activities

(vii)
Develop all applicable documentation (e.g. requirements and architecture
documentation) required for backlog in *** and applicable CoreLogic tools , as
agreed upon by Supplier and CoreLogic, to support the Sprint

(viii)
Conduct source code changes for all the items that have been signed up for in
the Sprint

(ix)
Refactor such source code to make it comprehensive, maintainable and, amenable
to change

(x)
Check-in source code into the applicable code library with appropriate comments

(xi)
Merge finalized source code with the main branch and tag in accordance with
CoreLogic’s requirements.

(xii)
Cross reference code changes against existing source code to eliminate conflicts

(xiii)
Detect duplicate source code and review with CoreLogic to address changes

(xiv)
Conduct peer reviews and implement recommendations into Sprint execution

(xv)
Coordinate applicable testing tasks and activities with project teams and IT
staff

(xvi)
Execute unit test cases for story points that have been signed up for in the
Sprint

(xvii)
Review the reports generated from automation testing and conduct necessary
manual test cases to ensure that tests are passing; report all incidents/defects
to CoreLogic

(xviii)
Conduct regression testing to identify and fix any defects that have been
introduced in the unchanged area of the software

(xix)
Accurately report and track software defects using an automated defect tracking
tool; fix such software defects to maintain software operations

(xx)
Estimate test effort and provide updates on remaining work to project team and
project management

(xxi)
Actively participate in quality assurance process improvement

(xxii)
Develop and maintain applicable test plans, test cases, test data, test
scenarios, and other test documentation

(xxiii)
Update “Sprint burn down” in the applicable system on a daily basis as team
members enter in remaining work

(d)
With respect to the applicable Core Functions, CoreLogic will perform the
following activities associate with Sprint execution and release:

(i)
Identify and prioritize release backlogs

(ii)
Identify number sprints per release

(iii)
Update and review release metrics


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 10





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(e)
The applicable Core Functions will require Supplier to conduct and manage any
activities necessary to perform Sprint review and retrospection associated with
a software development project Supplier’s responsibilities in Sprint review and
retrospection include the following:

(i)
Conduct Sprint review and report progress back to the product owner and other
applicable key constituents once Sprint execution activities have been completed

(ii)
Conduct Sprint retrospections and report progress back to the product owner and
other applicable key constituents once Sprint execution activities have been
completed

3.11.
APPLICATION SUPPORT AND MAINTENANCE

a)
Supplier will perform and manage all application support and maintenance
activities for in-scope applications upon receipt of help desk Incidents,
automated alerts and communication from CoreLogic Personnel. Supplier’s
responsibilities with respect to application support and maintenance include the
following:



(i)
Interact with appropriate CoreLogic subject matter experts (“SMEs”) to support
help desk in Incident resolution

(ii)
Diagnose Incident, perform root cause analysis

(iii)
Conduct Incident impact analysis; develop and implement resolution plan for such
Incident in line with CoreLogic policies

(iv)
Work with affected IT owners and business users to identify outage windows and
scheduling the application for approved fixes

(v)
Restore service to such application in accordance with the Service Levels and
provide such application to CoreLogic for testing

(vi)
As designated and upon requested by CoreLogic, perform scheduled / routine and
preventive maintenance for applications

(vii)
Apply patch and/or fixes to resolve bug fixes and support enhancements in
accordance with CoreLogic defined policies

(viii)
Implement a continuous process improvement methodology to achieve quality
improvements as approved by CoreLogic

(ix)
Create monitoring processes to track application Incident fixes and provide such
processes to CoreLogic

(x)
Create monitoring scripts to track application Incident fixes and provide such
scripts to CoreLogic

(xi)
Support requests to develop proactive application monitoring as required by
CoreLogic



4.
IT INFRASTRUCTURE MANAGEMENT

Process Overview.
(a)
The “IT Infrastructure Management” Core Function will require Supplier to
support ***, ***, *** Infrastructure Administration. Supplier’s responsibilities
includes:


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 11





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(b)
*** Admin

(i)
Ensure *** Admin team acknowledge and resolve *** alert.

(ii)
Install, configure, and maintain hardware and software within CoreLogic Dorado’s
disaster recovery, development, and production, environments.

(iii)
Support deployment of new customers and applications as requested by
CoreLogic-Dorado.

(iv)
Resolve system problems, determine root cause and implement long-term solutions
in conjunction with Management, Development and Deployment staff. 

(v)
Act as escalation point for problem resolution. 

(vi)
Monitor and audit system processing, performance, capacity and security.

(vii)
Support 12 hrs. x 5 business days  and on-call support for weekends as needed.



(c)
*** Administration

(i)
Initiate, document, track, manage and resolve customer support cases in a timely
and efficient manner

(ii)
Act as escalation point for problem resolution. 

(iii)
Monitor and audit system processing, performance, capacity and security.

(iv)
Provide verbal and written communications with customers via Support Hotline
(telephone and email), and throughout the customer support case management
process

(v)
Provide leadership during customer support incidents, and provide communications
of status to CoreLogic Dorado Team and to the end customer, as stipulated in
CoreLogic guidelines

(vi)
Provide support and carry out duties on specific shift in a 24x7 operation

(vii)
Continuously monitor the health of all in-scope infrastructure in the production
and CoreLogic Customer staging environments using *** Alerts monitoring tools.
(***)

(viii)
Report outstanding issues to the *** organization on a daily basis

(ix)
Report/escalate SEV1 issues to onsite

(x)
Coordinate SEV2 escalation procedures in accordance with the CoreLogic’s
requirements

(xi)
Follow the process of handling SEV3 and Low Priority ICPs in accordance with the
CoreLogic’s requirements/direction

(xii)
Ensure issues assigned to *** are monitored, acknowledged and escalated to the
appropriate technical personnel within prescribed time frames as defined by
CoreLogic

(xiii)
Ensure that issues assigned to *** from customer support, meet the standards for
required information

(xiv)
Ensure that technical personnel acknowledge and follow-up on assigned issues
within the prescribed timeframes and that responses meet the standards for the
required information

(xv)
Maintain good internal customer relations by being proactive with issues and
managing expectations.


CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 12





--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.













(xvi)
Produce and publish daily *** Report and provide written/verbal status to
CoreLogic as required.



(d)
*** Administration

(i)
Day to day functions include manage the Routers, Switches and global load
balancer topology and work with application groups to determine optimal
application traffic design.

(ii)
Develop custom *** Troubleshoot load balancer and related application issues
Identify, design and implement flexible, responsive, and secure technology
services.

(iii)
Participates in architecture and operation of server and global load balancing,
*** development, secured tiered network, Internet, and remote access
infrastructures.

(iv)
Generates conceptual, logical, and physical network architectures, documents,
testing analyses, test plans, and risk assessments to ensure sound architecture
that meets client needs.

(v)
Provide support to Routers and Switches.

(vi)
Provide support and carry out duties on specific shift in a 24x7 operation , on
call support



(e)
*** Infrastructure Administration

(i)
Provide ongoing administration of database systems, including monitoring,
proactive maintenance, backup and recovery, and problem resolution (production,
development, and QA). 

(ii)
Manage *** infrastructure for production and *** stack

(iii)
Ensure *** Admin team acknowledge and resolve *** alert

(iv)
Provide technical support of database systems for internal end users. 

(v)
Adhere to technical and procedural standards. 

(vi)
Periodically Monitor Production performance reports to proactively identify
performance problems.

(vii)
Work with the *** team to resolve critical production performance issues.

(viii)
Perform root cause analysis of Database/SQL performance problems and recommend a
solution.

(ix)
Support 12 hrs. x 5 business days  and on-call support for weekends as needed.

(x)
Support Disaster Recovery Plan both as to preparation and recovery.








CORELOGIC / COGNIZANT
CONFIDENTIAL         Amendment 3 to Supplement A             Page 13



